            Case 1:20-cv-02804-VSB Document 82 Filed 07/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 COREY HARDIN and CHASE WILLIAMS,                          Case No. 1:20-cv-02804-VSB
 individually and on behalf of all others similarly
 situated,                                                 APPLICATION FOR LEAVE FOR
                                                           ALISON C. JORDAN TO
                         Plaintiffs,                       WITHDRAW AS COUNSEL OF
                                                           RECORD
           v.
                                                           Honorable Vernon S. Broderick
 TRON FOUNDATION, JUSTIN SUN, and
 ZHIQIANG (LUCIEN) CHEN,

                         Defendants.

                                                                         7/15/2021
To: The Clerk of the Court and all parties of record:

          PLEASE TAKE NOTICE that pursuant to Local Civil Rule 1.4, Alison C. Jordan hereby

seeks leave of Court to withdraw as counsel of record for Defendants TRON Foundation and

Justin Sun due to Ms. Jordan’s departure from the firm of Fenwick & West LLP. Ms. Jordan

requests that she be removed from all notices, including the Court’s CM/ECF electronic

notification service, official mailing matrix, and other service lists in the above-referenced

matter.

          Fenwick & West LLP and its attorneys Dean S. Kristy, Casey O’Neill, and Michael S.

Dicke have represented Defendants Tron Foundation and Justin Sun through the pendency of this

action and will continue to do so. Ms. Jordan’s departure will not affect the posture of this case.
         Case 1:20-cv-02804-VSB Document 82 Filed 07/15/21 Page 2 of 2



Dated: July 14, 2021                Respectfully submitted,

                                    FENWICK & WEST LLP



                                    By: /s/ Dean S. Kristy
                                        Dean S. Kristy (NY Bar #1945658)
                                        Casey O’Neill (NY Bar #4715363)
                                        Michael S. Dicke (Calif. Bar #158187)
                                        (admitted pro hac vice)
                                        555 California Street, 12th Floor
                                        San Francisco, CA 94104
                                        Telephone: 415.875.2300
                                        Facsimile: 415.281.1350
                                        Email: dkristy@fenwick.com
                                        Email: coneill@fenwick.com
                                        Email: mdicke@fenwick.com

                                           Attorneys for Defendants
                                           TRON FOUNDATION and JUSTIN SUN




________________________________
       Vernon S. Broderick
    United States District Judge




                                       2
